Case 2:20-cv-00310-JES-MRM Document 80 Filed 03/16/21 Page 1 of 6 PageID 1186



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

LOUIS MATTHEW CLEMENTS,

            Plaintiff,

v.                                 Case No:    2:20-cv-310-JES-MRM

APAX PARTNERS LLP, ATTENTI
US. INC., 3M, and MIKE
ROMAN, in his official
capacity as CEO of 3M,

            Defendants.


                            OPINION AND ORDER

      This matter comes before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #75), filed

January 13, 2021, recommending that plaintiff's Opposed Motion to

Disqualify Counsel (Doc. #21) and plaintiff's Emergency Amended

Opposed Motion to Disqualify Counsel and Motion to Strike and

Enforce a Default (Doc. #62) both be denied without prejudice.

Plaintiff filed an Opposition (Doc. #76) on January 28, 2021, and

defendants filed a Response in Opposition to Plaintiff’s Objection

(Doc. #77) on February 5, 2021.

                                      I.

      After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.             28 U.S.C. §

636(b)(1); United States v. Powell, 628 F.3d 1254, 1256 (11th Cir.

2010).    A district judge “shall make a de novo determination of
Case 2:20-cv-00310-JES-MRM Document 80 Filed 03/16/21 Page 2 of 6 PageID 1187



those portions of the report or specified proposed findings or

recommendations     to   which   objection   is   made.”     28   U.S.C.   §

636(b)(1).     See also United States v. Farias-Gonzalez, 556 F.3d

1181, 1184 n.1 (11th Cir. 2009).        This requires that the district

judge “give fresh consideration to those issues to which specific

objection has been made by a party.”         Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (quoting H.R.

1609, 94th Cong., § 2 (1976)).        The district judge reviews legal

conclusions de novo, even in the absence of an objection.               See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994).

      By his two motions, plaintiff seeks to disqualify the law

firm representing defendants in the current litigation.                 The

magistrate judge found no basis to disqualify the law firm.           After

a de novo review, the Court agrees with this determination, finds

no reason to disqualify the law firm, and denies both motions.

                                      II.

      Plaintiff argues that the Magistrate Judge failed to cite

case law acknowledging that plaintiff is pro se and subject to a

“less stringent standard.”        The Magistrate Judge was well aware

of plaintiff’s status, specifically stating that the motions were

“filed by pro se Plaintiff Louis Matthew Clements” and later again

“considering Plaintiff’s pro se status.”          (Doc. #75, pp. 1, 10.)

Although it is certainly correct that a court construes pro se



                                   - 2 -
Case 2:20-cv-00310-JES-MRM Document 80 Filed 03/16/21 Page 3 of 6 PageID 1188



filings liberally, Campbell v. Air Jamaica Ltd., 760 F.3d 1165,

1168 (11th Cir. 2014), there is no requirement that the court

repeat     that   principle    in    every   such    order.     The    liberal

construction does not authorize a court “to serve as de facto

counsel for a party, or to rewrite an otherwise deficient pleading

in order to sustain an action.” Id. at 1168-69 (citation omitted).

Plaintiff’s arguments were properly construed by the magistrate

judge.

      As    plaintiff   recognizes,    the   party    moving   to   disqualify

counsel bears the burden of proving grounds for disqualification.

(Doc. #76, p. 3.)        Plaintiff argues that the magistrate judge

applied the wrong standard to determine whether the Day Pitney law

firm should be disqualified.           (Doc. #76, pp. 4-18.)          Plaintiff

argues that In re BellSouth corp., 334 F.3d 941, 960 (11th Cir.

2003), provides two lines of cases involving disqualification of

counsel, and that the Magistrate Judge applied Schlumberger Tech.,

Inc. v. Wiley, 113 F.3d 1553 (11th Cir. 1997) when he should have

applied Kleiner v. First Nat’l Bank of Atl., 751 F.2d 1193 (11th

Cir. 1985). (Id.)

      Plaintiff    argues     that   Day   Pitney    LLP   intentionally   and

maliciously disrupted the orderly administration of justice in his

2016 case, and carried the behavior over to the current case.

(Id.)      Plaintiff argues that Day Pitney committed fraud on the

court in the 2016 litigation by intentionally and maliciously



                                     - 3 -
Case 2:20-cv-00310-JES-MRM Document 80 Filed 03/16/21 Page 4 of 6 PageID 1189



asking for an unwarranted dismissal with prejudice and inciting

the district court to erroneously dismiss the case with prejudice,

and by ignoring various federal rules of procedure, including the

taking of judicial notice.       Plaintiff further argues that even if

unsuccessful, the efforts of Day Pitney to disrupt the orderly

administration of justice require its disqualification.             Plaintiff

argues that Day Pitney’s disruption continues into the current

case since Day Pitney continues to seek sanctions for plaintiff’s

conduct and to cover for its client as to a matter affecting the

subject matter jurisdiction of the court in the 2016 case.                (Doc.

#76, pp. 4-18.)

      The Magistrate Judge considered both lines of authority,

noting that “if” disqualification rested on an ethical violation

Schlumberger required the court to identify the ethical rule and

find the attorney violated it.         (Doc. #75, p. 6.)     The Magistrate

Judge then addressed the specific misconduct asserted by plaintiff

to have threatened the orderly administration of justice as per

Kleiner.    (Id. at 6-13.)     The Magistrate Judge found no evidence

on which the Court could find disqualification was warranted.

(Doc. #75, p. 9.)        The Magistrate Judge found “no meritorious

argument that Day Pitney LLP” obtained confidential information or

improper    knowledge,    or   even    an     opportunity   to   obtain    such

information or knowledge alleged.             (Doc. #75, pp. 9-10.)       As to

the other arguments raised by plaintiff, the Magistrate Judge found



                                      - 4 -
Case 2:20-cv-00310-JES-MRM Document 80 Filed 03/16/21 Page 5 of 6 PageID 1190



that the request for judicial notice was not improper and plaintiff

was incorrect on his understanding of the 2016 court’s subject

matter jurisdiction. (Id., pp. 10-13.)        The Magistrate Judge found

no fraud on the Court, stating:

            In sum, the Undersigned finds that Plaintiff
            has failed to meet his burden to prove that
            Day Pitney LLP has engaged in any misconduct.
            Yet, even if the presiding United States
            District Judge finds that Day Pitney LLP has
            acted wrongfully, disqualification is not
            required.

(Id., p. 13.)

      After a de novo review, the Court finds that plaintiff has

not established any conduct by Day Pitney which threatened or

attempted to threaten the orderly administration of justice in the

2013 case or in the current case.          According, plaintiff has not

established any basis to disqualify Day Pitney from representing

defendants in the current case.

      Plaintiff acknowledges that his motion to strike must be

denied.    (Doc. #76, p. 18.)     That motion will be denied.

      Plaintiff argues that because of the fraud he has outlined in

the 2016 case, he is entitled to a “Default win” in the 2016 case,

which would “carry over” to a win in the current case.          (Doc. #76,

pp. 18-19.)     This argument is clearly without merit.          The Court

finds that no fraud on the court was committed.         The 2016 case was

dismissed, the dismissal affirmed on appeal, and there is no legal

basis for a default to be entered in plaintiff’s favor.



                                   - 5 -
Case 2:20-cv-00310-JES-MRM Document 80 Filed 03/16/21 Page 6 of 6 PageID 1191



      After   a   careful   and   complete   review   of    the   Report   and

Recommendations, as well as the record in this case and the

submissions of the parties, the Court accepts the Report and

Recommendation     of   the   magistrate     judge    and    overrules     the

objections by plaintiff.          After de novo review the Court finds

that defendants’ retention of the Day Pitney law firm will not

interfere with the orderly administration of justice and does not

violate any ethical rule.           Therefore, there is no basis for

disqualification of the law firm.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. #75) is hereby ACCEPTED

and ADOPTED and the findings incorporated herein.

      2. Plaintiff's Opposition (Doc. #76) is overruled.

      3. Plaintiff’s Opposed Motion to Disqualify Counsel (Doc.

#21) is DENIED.

      4. Plaintiff’s Emergency Amended Opposed Motion to Disqualify

Counsel and Motion to Strike Defendants Motions to Dismiss and

Enforce a Default (Doc. #62) is DENIED in its entirety.

      DONE and ORDERED at Fort Myers, Florida, this               16th     day

of March, 2021.




Copies: All Parties of Record

                                    - 6 -
